In a proceeding for the judicial construction of the last will and testament of John Stoffel, deceased, petitioners appeal from a decree of the Surrogate’s Court, Richmond County, dated June 24, 1980, which dismissed the petition. Decree affirmed, with one bill of $50 costs and disbursements payable by the petitioners personally, for the reasons stated in the memorandum decision of Surrogate Paulo (see, also, Matter of Beu, 70 Misc 2d 396, affd 44 AD2d 774; Matter of Cairo, 35 AD2d 76, affd 29 NY2d 527). Mangano, J. P., Gibbons, Gulotta and O’Connor, JJ., concur. [104 Misc 2d 154.]